         Case 4:17-cr-00319-JM Document 44 Filed 11/28/18 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         LITTLE ROCK DIVISION

UNITED STATES OF AMERICA                                               PLAINTIFF

v.                          Case No. 4:17-cr-319 BSM

NATHANIEL BURROUGHS                                                 DEFENDANT

                    MOTION TO ALLOW DEFENDANT TO
                      TRAVEL TO ATTEND FUNERAL

      Nathaniel Burroughs, Separate Defendant herein, by his Attorney, Steven R.

Davis, moves that the Court allow him to travel to Searcy to attend the funeral of

his grandmother and then to Romance for the burial service. The Defendant states

in support of his motion the following:

      1. The Defendant is currently incarcerated at the Dallas County Detention

         Center pending the trial of his case.

      2. The Defendant’s grandmother, Cordelia Josephine Jensen, died on

         November 25, 2018. The Defendant was very close to his grandmother.

      3. Ms. Jensen’ funeral is scheduled for Friday, November 30, 2018 at

         Searcy, Arkansas at 2:00 p.m., with burial at Romance Cemetery in

         Romance, Arkansas.

      4. The Defendant desires to attend his grandmother’s funeral, and his family

         members want him to be there for their sake and his sake. Family
                                          1
         Case 4:17-cr-00319-JM Document 44 Filed 11/28/18 Page 2 of 2




         members could arrange for transportation of Mr. Burroughs from the

         Dallas County Detention Center to the funeral and back.

      5. The Defendant would only attend the funeral and any graveside service

         and return immediately to custody the same day.

      6. Counsel for the Defendant has attempted to contact Assistant U.S.

         Attorney Michael Gordon about this motion but has been unable to do so.

     WHEREFORE, Nathaniel Burroughs respectfully prays that his motion to

travel to attend his grandmother’s funeral be granted.

                                       Respectfully submitted,

                                       /s/ Steven R. Davis
                                       Steven R. Davis, Ark. Bar #76029
                                       Attorney at Law
                                       1920 North Main Street, #221
                                       North Little Rock AR 72115
                                       (501) 604-4525
                                       srd@stevenrdavislaw.com




                             CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing pleading with the Clerk of the U.S.
District Court through the Electronic Case Filing System (ECF) on November 28,
2018. ECF will automatically forward a copy of this pleading to Mr. Michael
Gordon, Assistant U.S. Attorney, P.O. Box 1229, Little Rock AR 72203-1229,
and to all attorneys of record.

                                       /s/ Steven R. Davis
                                       Steven R. Davis
                                          2
